Citation Nr: 1039664	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-00 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral upper extremity 
peripheral neuropathy, to include as secondary to diabetes 
mellitus, type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to July 1989.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a March 2008 rating 
decision of the VA Regional Office (RO) in Waco, Texas that 
granted service connection for coronary artery disease, diabetes 
mellitus, type II, and peripheral neuropathy of each lower 
extremity, and denied service connection for PTSD, peripheral 
neuropathy of the upper extremities, and a condition manifested 
by breathing difficulty, coughing and dizzy spells.  The Veteran 
filed a timely notice of disagreement to the initial ratings for 
the service-connected disabilities and to the denials of 
entitlement to service connection.  He was issued a statement of 
the case in August 2008.

In correspondence dated and received in January 2009, the Veteran 
wrote that he wished to continue his appeal for bilateral upper 
extremity neuropathy and PTSD.  This was accepted as the 
substantive appeal.  In a letter dated in June 2009, the RO sent 
him a letter asking if he wished to continue his appeal for all 
of the other issues for which he had filed a notice of 
disagreement.  The appellant was advised that if no response were 
received within 30 days, his appeal would be continued only as to 
service connection for PTSD and upper extremity peripheral 
neuropathy.  No response has been received from the Veteran in 
this regard to date.  Accordingly, the issues of entitlement to 
higher initial ratings for coronary artery disease, diabetes 
mellitus, type II, and peripheral neuropathy of each lower 
extremity, as well as entitlement to service connection for a 
condition manifested by breathing difficulty, coughing and dizzy 
spells are effectively withdrawn from appellate consideration.  

Service connection for PTSD was denied by Board decision dated in 
May 2010 and is no longer for appellate consideration.  The issue 
of entitlement to service connection for peripheral neuropathy of 
the upper extremities was remanded for further development at 
that time. 


FINDING OF FACT

A diagnosis of peripheral neuropathy of the upper extremities is 
not confirmed by the evidence of record.


CONCLUSION OF LAW

Bilateral upper extremity peripheral neuropathy was not incurred 
in or aggravated by service and is not proximately due to or is 
secondary to diabetes mellitus, type II. 38 U.S.C.A. §§ 1110, 
1131 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the Veteran was sent a letter in September 2007 prior to 
the initial unfavorable decision on the claim of entitlement to 
service connection for peripheral neuropathy.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  Notification that included 
information pertaining to a disability rating and an effective 
date for the award if service connection were granted was also 
sent to the appellant at that time.  In this case, however, 
service connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Extensive private clinical records have been requested 
and/or secured.  The Veteran was afforded a VA examination in 
June 2010, to include a clinical opinion.  His statements in the 
record have been carefully considered.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary or is able to be secured for a fair adjudication of the 
claim that has not been obtained.  For reasons discussed below, 
no further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claim of entitlement to service connection for bilateral upper 
extremity peripheral neuropathy is ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310 (2010).  
The Court of Appeals for Veterans Claims (Court) has held that 
the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional impairment 
is itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (additional disability resulting from 
aggravation of a nonservice- connected disorder by a service-
connected disorder is also compensable under 38 C.F.R. § 3.310).  

Factual Background

The Veteran's service treatment records indicate no treatment for 
neurologic symptoms affecting the upper extremities.  He was 
afforded numerous physical examinations for flying status 
purposes over the course of his long service showing that the 
upper extremities and neurologic status were evaluated as normal.  
The appellant denied neuritis on the many Reports of Medical 
History obtained over the years.  On examination in March 1989 
for retirement from service, he once again denied neuritis.  
Neurologic status was evaluated as normal.  On examination of the 
upper extremities, it was noted that he had a scar of the left 
elbow but no neurologic deficit or defect was recorded. 

A claim for disabilities that included numbness and tingling in 
both legs and feet, arms and hands as secondary to diabetes was 
received in August 2007.

The Veteran was afforded a VA examination in February 1990.  No 
complaints referable to peripheral neuropathy were recorded.  
Evaluation of the arms disclosed very hypoactive 1- and equal 
reflexes.  The hands and arms had normal strength, bilaterally.  
No diagnosis pertaining to peripheral neuropathy was provided.  

The Veteran was afforded a private electromyogram and nerve 
conduction study in June 2006 followed by impressions that 
included severe generalized polyneuropathy, most likely diabetic 
neuropathy.

Private clinical records dated in May 2007 reflect that the 
appellant was seen and treated for severe spondylosis, lumbar 
spondylosis, and spinal stenosis with radiculopathy.  It was 
noted that he had multiple other medical problems and was 
diabetic.  A neurological examination disclosed no sensory 
deficit and no evidence of alteration of pinprick in the upper or 
lower extremities.  Joint position sense and vibratory sensation 
was reported to be normal.

Submitted in support of the claim was a June 2007 medical report 
from A. A. Imam, D.O. who noted a medical history remarkable for 
diabetes and diabetic neuropathy.  On physical examination, it 
was reported that the sensory examination revealed loss of 
vibratory and pinprick sensation in the feet.  Reflexes were 2+ 
in the upper extremities and ankle jerks were absent.  
Impressions included diabetes mellitus and diabetic neuropathy.  

The Veteran was afforded a VA examination in February 2008 for 
diabetes purposes.  He stated that he had neuropathy that caused 
numbness in the upper extremities.  On physical examination, 
motor strength was 5/5.  Sensation was decreased to light touch 
on the soles of the feet.  Following examination, the examiner 
stated that subjective symptoms of neuropathy of the upper 
extremities were at least as likely as not secondary to diabetes.  

By rating decision in March 2008, among other things, service 
connection was granted for diabetes mellitus, type II, and 
peripheral neuropathy of the lower extremities 

A medical report dated in April 2008 was received from C. Acosta, 
M.D.,F.A.C.S., containing physical examination findings that 
included no sensory deficit.  It was reported that there was no 
evidence of alteration of pinprick in the upper or lower 
extremities.  Joint position sense and vibratory sensation were 
reported to be normal.   

The Veteran was afforded a VA general medical examination in 
October 2008 where it was noted that he had peripheral neuropathy 
in the lower extremities from the knees down. 

Pursuant to the Board's May 2010 remand, the Veteran was afforded 
a VA examination in June 2010 to evaluate the upper extremities.  
The examiner noted that the claims folder was reviewed and 
pertinent clinical history was recited.  The appellant complained 
of bilateral arm weakness and difficulty lifting anything over 20 
pounds.  He voiced complaints of decreased grip strength in both 
hands, tingling sensations in the arms and hands every day, and 
dull discomfort.  The Veteran related that the tingling sensation 
had been occurring for about three years and was a little worse 
or more pronounced in the left forearm and hand.  

On physical examination, there was normal pinprick, monofilament 
testing, and vibratory sensation in the upper extremities from 
the elbows all the way down to both wrists.  The Veteran had good 
strength in both upper extremities.  No muscle spasm or atrophy 
was present.  Peripheral pulses were normal in the upper 
extremities.  Following examination, a diagnosis of no evidence 
of peripheral neuropathy secondary to diabetes was rendered.  The 
examiner added that the appellant had an electromyogram performed 
in 2007 showing prolonged motor and sensory latency of both 
median nerves indicative of trauma and entrapment at the wrists.  
Radiological studies were performed and were interpreted as 
showing mild degenerative joint disease and advanced 
atherosclerotic vascular calcification.

Legal Analysis

The Board has carefully reviewed the extensive clinical evidence 
but finds that service connection for peripheral neuropathy of 
the upper extremities is not warranted.  Although it is shown 
that the Veteran has reported having symptoms he believes to be 
consistent with upper extremity peripheral neuropathy, 
electromyogram studies in 2006 and 2007 did not confirm this 
finding specific to the upper extremities.  The record reflects 
that private neurologic evaluations in May 2007 and April 2008 
did not indicate any abnormal findings relating to the upper 
extremities.  When examined by VA in February 2008, the examiner 
opined that subjective symptoms of neuropathy of the upper 
extremities were at least as likely as not secondary to diabetes, 
but objective findings of neurologic deficit in the upper 
extremities were identified.  In this regard, the Board points 
out that a key element in establishing service connection is to 
show that the Veteran currently has a diagnosis of the disability 
for which service connection is being sought.  See 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. 3.303.  Moreover, when the upper 
extremities were specifically examined for VA compensation and 
pension purposes in June 2010, the examiner definitively stated 
that the Veteran did not have peripheral neuropathy of the upper 
extremities secondary to diabetes.   Consequently, there is no 
clinical evidence diagnosing bilateral upper extremity peripheral 
neuropathy in accordance with the applicable law.  Since 
regulations require medical evidence diagnosing the claimed 
condition, the Veteran's self assessment is not competent.  See 
38 C.F.R. § 3.304.  As a layperson, the Veteran is not capable of 
making medical conclusions; thus, his statements regarding his 
claimed current disability are not competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
neurological disorders are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
thereto, and the Veteran's statements therein cannot be accepted 
as competent medical evidence.  The examiner as a clinical 
professional has the greater skill.  The Board thus concludes 
that there is no reliable and/or probative evidence indicating 
that the Veteran has peripheral neuropathy of the upper 
extremities at this time.  The Board would also point out that as 
peripheral neuropathy of the upper extremities is not clinically 
demonstrated, there is no need to discuss whether it is secondary 
to a service-connected disability.  Therefore, in the absence of 
a diagnosis of a current disability, there can be no valid claim 
in this regard.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Under these circumstances, the Veteran has not met the 
regulatory requirements to establish service connection for 
bilateral upper extremity peripheral neuropathy, and it must be 
denied.  The preponderance of the evidence is against the claim. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49,


ORDER

Service connection for bilateral upper extremity peripheral 
neuropathy is denied.




____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


